DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020, February 24, 2021, September 21, 2021, October 27, 2021, December 7, 2021, and April 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  the preamble recites “The method” without providing a purpose or objective for the method.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 18 are rendered indefinite by reference to an object that is variable.  The term “item” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the inventions. The language of claims 3 and 18 attempts to claim the shape of the surface of “the first layer” in relation to an “item”.  See MPEP 2173.05(b).II.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10201610223A1.
As to claim 1, DE 10201610223A1 discloses an affordance (3) for an item (6) to be grasped by a robot system (40), as illustrated in Figures 1-4, having an end effector (32), the affordance comprising a first layer (21) configured to be grasped by  a robot end effector; and a second layer (22) configured to adhere to an item to be grasped (adhesive layer (22) - see Abstract of DE 10201610223A1 Google Patents English Translation).
With claims 4 and 19, the first layer is configured to be grasped by a parallel jaw end effector (33) (retaining pin 34 inserted into parallel jaw end effector 33 - see Figure 1).
With claims 5 and 20, the first layer comprises a structure with at least two substantially parallel surfaces (see annotated Figure 3 below).

    PNG
    media_image1.png
    602
    537
    media_image1.png
    Greyscale

With claim 6, the first layer is arranged to be grasped by an end effector comprising at least two jaws (see annotated Figure 1 below).

    PNG
    media_image2.png
    611
    599
    media_image2.png
    Greyscale

With claim 7, the first layer inherently has a  semi-rigid material in order to hold its shape without assistance from a third party.
With claim 8, the second layer comprises an adhesive (adhesive layer (22), which is a thermal one activatable adhesive material is formed – see Abstract of DE 10201610223A1  Google Patents English Translation).
With claim 9, the second layer is configured to adhere to an item within ten seconds (implicit to be understood to be instant when the positioned functional element can then be quickly and stably fixed to the support member with the radiation source by activating the adhesive material in the adhesive layer by the radiation from the radiation source – see DE 10201610223A1 Google Patents English Translation).
With claim 10, the second layer is considered to be food safe since it comes into contact only the item (carrier part preferably a body part of a motor vehicle - see DE 10201610223A1 Google Patents English Translation).
With claim 11, the affordance is considered to be biodegradable (capable of being decomposed after being discarded in a landfill once it reaches the end of its lifecycle).
With claim 13, the affordance is configured to be applied to the item by the end effector.
With claim 14, a system (1) comprising in combination an affordance according to claim1 and a robot system (40) comprising an end effector (32) arranged to grasp at least one item (carrier part 5 preferably a body part of a motor vehicle - see DE 10201610223A1 Google Patents English Translation) from at least one storage means (inherently a carrier part is in a storage area before being pick and lifted)  by way of the affordance.
With claim 15, an order fulfilment system (the use of an industrial robot to pick and lift items are well known to be found in an fulfillment environment) comprising in combination a storage means (inherently a carrier part is in a storage area before being pick and lifted)  arranged to store at least one item; and a system according to Claim 14, wherein the robot system is arranged to grasp at least one item from the storage means by way of the affordance.
As to claim 16, DE 10201610223A1  discloses a method, as illustrated in Figures 1-4, comprising  applying to an item (6) an affordance (3) comprising a first layer (21) arranged to be grasped by an end effector (32) of a robot system (40), and a second layer (22) arranged to adhere to the item (adhesive layer (22) - see Abstract of DE 10201610223A1 Google Patents English Translation); and grasping, by the end effector of the robot system, the item by way of the affordance.
With claim 17, the affordance is applied to the item by the end effector of the robot system
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  DE 10201610223A1 in view of  O’Connor et al (US 10,059,007).
As to claim 2, DE 10201610223A1 discloses the first layer is configured to be grasped by a parallel jaw end effector (33) of end effector  (32) (retaining pin 34 inserted into parallel jaw end effector 33 - see Figure 1).  However, DE 10201610223A1 does not show the first layer to be configured to be grasped by a suction cup end effector.
 O’Connor et al discloses a robotic manipulator (102) comprising an end effector (134) having a suction head (136)  to grip item (148) (see Figure 5).
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in O’Connor.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art of DE 10201610223A1 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that modifying the end effector to have a suction head  in DE 10201610223A1 would allow the affordance to discard the need for  the retaining pin  (34)  in order to grasp the affordance and positively prevent their separation or disengagement from the suction head.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  DE 10201610223A1.
DE 10201610223A1 discloses the claimed invention except that the first layer is flatter than an item.   It would have been an obvious matter of design choice to make the different portions of the first layer  of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.IV.B.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10201610223A1 in view of  WO 2011/100028 A1.
DE 10201610223A1 discloses the claimed invention except for the first layer to have an indicator to indicate the robot system is actively grasping an item via the affordance.  
WO 2011/100028 A1 teaches an electroadhesive gripping device comprising a plurality of electroadhesive gripping surfaces on a foreign object, wherein measurement of the quantity of  sheets being lifted can be recognized by a feedback loop to control the electroadhesive voltage (see paragraph [0071]).
Thus, the manner of enhancing a particular device  was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in WO 2011/100028 A1.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art of  DE 10201610223A1  and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that by providing a feedback loop to control the electroadhesive voltage in DE 10201610223A1  would provide an indicator for grasping an item via the affordance.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cobb, Prahlad’455, Kesil, Prahlad’362, and Marchese are cited as being relevant art, because each prior art discloses a robot end effector having an affordance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651